Concurring & Dissenting Opinion by MURPHY, J., which ADKINS, J., joins.
While I join part A. of Judge Green’s opinion, I am persuaded that the case at bar is such a “close” case that an evidentiary hearing is necessary to determine whether the *100“good faith” exception is applicable.1 While I recognize that both the United States Supreme Court and this Court have previously resolved this issue by merely examining the “four corners” of the affidavit presented in support of the search warrant,2 and have never ordered a remand for an evidentiary hearing on the “good faith” issue alone, neither court has expressly prohibited such a procedure. WTiile the fact that a search warrant has issued may “normally” suffice to establish that the officers acted in good faith, there is no reason why the case at bar should be resolved in Petitioner’s favor without giving the State an opportunity to present evidence on the “good faith” issue.3
There are two well recognized exceptions to the “four corners” rule. This Court has held that an evidentiary hearing is required to determine whether probable cause for the issuance of a search warrant was “tainted,” i.e. acquired by illegal electronic surveillance or by what was observed during an unconstitutional warrantless search. Carter v. State, 274 Md. 411, 443, 337 A.2d 415, 433 (1975); Everhart v. State, 274 Md. 459, 478-79, 337 A.2d 100, 111 (1975). Under Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), a defendant is also entitled to an evidentiary hearing to determine whether certain information in an affidavit must be redacted on the ground that the information at issue is false.4 *101These cases are entirely consistent with my opinion that, when a suppression hearing court concludes that a search warrant should not have been issued because the affidavit failed to establish the existence of probable cause, the court should grant the State an opportunity to establish—by a preponderance of the evidence—that the search was conducted in good faith. I would hold that, while the State should be required to prove that the officers actually did rely in good faith upon the warrant,5 the State should not be denied the opportunity to do so.
In Winters, this Court noted that “considerable credit can be given to the expertise of law enforcement officers.” Id. at 228, 482 A.2d at 893. An officer’s “expertise,” or lack thereof, may be critical to the issue of whether that officer actually did—or did not—act in good faith when preparing the affidavit that failed to establish probable cause. For example, if this member of the Court were presiding at a “good faith” evidentiary hearing in the case at bar, I would grant Petitioner’s motion for suppression if the evidence showed that the search warrant was signed by the second judge to whom it was presented—after the first judge refused to sign the warrant on the ground that the affidavit was insufficient, but I would deny that motion if the evidence showed that the search warrant was not presented to the issuing judge until after it had been reviewed and approved by an Assistant State’s Attorney.
For the reasons stated above, I would direct that the case at bar be remanded for further proceedings not inconsistent with this opinion.
*102Judge Adkins has authorized me to state that she joins in this opinion.

. As is obvious from the opinions of Judge Greene and Judge Barbera, the case at bar is a "close” one.


. Under the "four corners” rule, "the court must confine itself to the affidavit itself and may not go outside its 'four corners’ in determining the existence of probable cause.” Everhart v. State, 274 Md. 459, 478-79, 337 A.2d 100, 111 (1975).


. Although the State did not make such a request of the suppression hearing court, because the State prevailed in the Court of Special Appeals, I would not decline to remand for an evidentiary hearing on "waiver” grounds.


. At the conclusion of a Franks hearing, if the suppression hearing court is persuaded that (1) the affidavit contains a false statement of material fact, and (2) the affiant either had actual knowledge that the statement was false or would have realized that the statement was false *101but for the affiant's “reckless disregard for the truth/' the suppression hearing court must “discount” the false information, “and then evaluate the affidavit without considering [the information proven to be false].” Winters v. State, 301 Md. 214, 226-27, 482 A.2d 886, 892 (1984).


. To me, proof of “good faith” reliance requires more than proof that the officers could have relied in good faith upon the warrant.